Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks filed 02 June 2022 have been considered by the Primary Examiner.
Claims 1, 3-13, 15-19, and 21-23 are now pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (Currently Amended)	A method for forming an aligned boron nitride nanotube film, the method comprising:
	evaporating a solvent contained in a dispersion, the dispersion comprising:	
		boron nitride nanotubes;
single-stranded DNA represented by the n[[;]], 
			wherein G is guanine[[;]],
			wherein T is thymine[[;]], and
wherein n is a number of repeating units of at least 3 and at most 40; and
the solvent.

Claim 4 (Currently Amended)	A method for forming an aligned boron nitride nanotube film, the method comprising:
	depositing a dispersion on a substrate; and
	evaporating a solvent contained in [[a]] the dispersion[[;]],
wherein the dispersion comprises[[:]] boron nitride nanotubes[[;]], DNA[[;]], and	the solvent[[;]], and
wherein the substrate comprises at least one substrate material selected from the group consisting of a silicon wafer, copper, polytetrafluoroethylene, glass, and mica.

Claim 5 (Currently Amended)	The method according to claim 1, further comprising:
	purifying the dispersion prior to the evaporating.

Claim 11 (Currently Amended)	A method for forming an aligned boron nitride nanotube film, the method comprising:
	evaporating a solvent contained in a dispersion, the dispersion comprising:
		boron nitride nanotubes;
		single-stranded DNA represented by the n[[;]],
			wherein G is guanine[[;]],
			wherein T is thymine[[;]], and
			wherein n is a number of repeating units of at least 3 and at most 40;
	and
		the solvent[[;]],
	wherein a mass ratio of the boron nitride nanotubes to the single-stranded DNA in the dispersion is in the range of about 1:1 to about 2:1.

Claim 13 (Currently Amended)	A method for forming an aligned boron nitride nanotube film, the method comprising:
	mixing boron nitride nanotubes, single-stranded DNA, and a solvent to form a dispersion;
	purifying the dispersion to remove impurities;
	depositing the purified dispersion onto a substrate; and
	evaporating at least a portion of the solvent to form the aligned film on the substrate[[;]],
	wherein the single-stranded DNA is represented by the n[[;]],
		wherein G is guanine[[;]],
		wherein T is thymine[[;]], and
		wherein n is a number of repeating units of at least 3 and at most 40.

Claim 16 (Currently Amended)	A method for forming an aligned boron nitride nanotube film, the method comprising:
	mixing boron nitride nanotubes, DNA, and a solvent to form a dispersion;
	purifying the dispersion to remove impurities;
	depositing the purified dispersion onto a substrate; and
	evaporating at least a portion of the solvent to form the aligned film on the substrate[[;]],
	wherein the substrate comprises at least one substrate material selected from the groups consisting of a silicon wafer, copper, polytetrafluoroethylene, glass, and mica.



Allowable Subject Matter
Claims 1, 3-13, 15-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance remain the same as set forth under this heading in the prior Office action. The above Examiner’s amendment improves the clarity and readability of the claims, as well as correcting remaining antecedent basis issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
12 July 2022